Citation Nr: 0514109	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-15 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than March 1, 2001, 
for an award of service connection for a right knee disorder, 
based upon alleged clear and unmistakable error (CUE) in 
August 1988 and July 1991 RO rating decisions.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for a right knee disorder 
and assigned an effective date for service connection of 
March 1, 2001.

The veteran was afforded a videoconference hearing in 
February 2005 before the undersigned; the transcript is of 
record.


FINDINGS OF FACT

1.  In response to the veteran's initial claim, an August 
1988 RO rating decision denied service connection for a right 
knee disorder.  The veteran was notified of this decision and 
his appellate rights in an August 1988 RO letter and did not 
submit a notice of disagreement within one year of the notice 
letter.

2.  The August 1988 RO rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  In response to a claim to reopen, a July 1991 RO rating 
decision denied service connection for a right knee disorder.  
The veteran was notified of this decision and his appellate 
rights in an August 1991 RO letter and did not submit a 
notice of disagreement within one year of the notice letter.

4.  The July 1991 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

5.  The veteran filed a claim to reopen the issue of 
entitlement to service connection for a right knee disorder 
in March 2001; the claim was granted in a January 2002 rating 
decision, and the RO assigned an effective date of March 1, 
2001, the date of receipt of the reopened claim.


CONCLUSIONS OF LAW

1.  The August 1988 RO determination that denied a claim for 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  The July 1991 RO determination that denied a claim for 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

3.  The August 1988 RO rating decision which denied service 
connection for a right knee disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 38 
C.F.R. § 3.105 (2004).

4. The July 1991 RO rating decision which denied service 
connection for a right knee disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. § 3.105 (2004).

5.  An effective date earlier than March 1, 2001, for service 
connection for a right knee disability is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).
 
I.  Factual Background

The veteran filed his initial claim of service connection for 
a right knee disorder shortly after service in April 1988.  
The evidence on file at that time consisted of the veteran's 
service medical records for his period of service from 
September 1980 to March 1988, with findings as set forth 
directly below.

In July 1981, the veteran reported that he fell and hit his 
right knee and reported some soreness and swelling.  The 
examiner observed very light swelling, and a contusion and 
abrasion.  

In November 1982, the veteran complained of pain in his right 
knee.  A November 1982 radiographic report reflected that no 
significant abnormality had been noted.

In February 1983, the veteran complained of chronic right 
knee pain.  The assessment was chondromalacia.  In May 1983, 
the veteran complained of right knee pain.  Again, the 
assessment was chondromalacia.

A clinical note dated in December 1983 reflected that the 
veteran had undergone physical therapy of the right knee for 
the past 9 months.  On examination, there was mild crepitus 
and normal range of motion.  There was negative drawer and 
McMurray's.  There was no tenderness to palpation and no 
effusion.  The assessment was mild chondromalacia patella.

In April 1986, the veteran complained of pain in his right 
knee.  He claimed that he injured his knee while skiing.  The 
assessment was mild strain.  In May 1987, the veteran 
complained that his right knee was "hurting."  The 
assessment was medial collateral ligament strain.

On a Report of Medical Examination performed in September 
1987, the examiner noted right knee pain since April 1987, 
secondary to skiing, which was treated with physical therapy.  
The examiner noted no complications and no sequelae, and 
clinical evaluation of the lower extremities was indicated to 
be normal.

Upon consideration of this evidence, the August 1988 rating 
decision concluded that although service medical records 
contained entries related to the right knee including 
assessments of chondromalacia of the right knee patella and 
right knee strain, no chronic residual right knee disability 
had been found on separation from service.  As such, service 
connection was denied.  The veteran was notified of this 
decision and his appellate rights in an August 1988 RO letter 
and did not submit a notice of disagreement within one year 
of the notice letter.

The veteran submitted an application to reopen his claim for 
service connection for right knee disability in December 
1990.  He was afforded a VA examination in April 1991.  He 
complained of right knee pain, and popping at the superior 
medial aspect of the right knee with intermittent swelling.  
He reported pain when sitting for a long period of time.  The 
examiner diagnosed plica syndrome of the right knee with 
residual synovitis moderately symptomatic.  A July 1991 
rating decision concluded that no right knee disability was 
shown at the time of the veteran's separation from service, 
and no new and material evidence had been received to show 
that a right knee disorder was incurred in service.  The 
veteran was notified of this decision and his appellate 
rights in an August 1991 RO letter and did not submit a 
notice of disagreement within one year of the notice letter.

In March 2001, the veteran filed another application to 
reopen his claim for entitlement to service connection for a 
right knee disorder.  He submitted additional private medical 
records and VA treatment records.  All evidence received 
since the time of the claim is records of treatment and 
evaluation over the past several years.  Included in the 
evidence is a private treatment record dated in November 1997 
reflecting soreness of the right knee and some crepitation.  
A December 1997 MRI of the right knee, reflected menisci 
degeneration versus subtle intrasubstance tear involving the 
posterior horn of the medial meniscus.  The veteran underwent 
arthroscopy of the right knee in October 1998.  The 
operations performed were noted as chondroplasty patella, 
medial femoral condyle and patellofemoral groove.  Upon 
review of the veteran's service medical records, the 
veteran's claim that his disorder was incurred in service, 
the April 1991 VA examination, and evidence of a current 
disability, the RO determined that reasonable doubt had been 
raised as to whether his disorder was incurred in service, 
and therefore determined that service connection was 
warranted.  Service connection was awarded in a January 2002 
RO rating decision, with an assigned effective date of March 
1, 2001, the date of the veteran's application to reopen his 
claim.

At a February 2005 Board hearing, the veteran contended that 
service connection for his right knee disability had been 
awarded in January 2002 based on essentially the same 
evidence as that of record at the time of the August 1988 and 
July 1991 RO rating decisions.  The veteran's representative 
opined that the August 1988 and July 1991 RO decisions were 
made without consideration of all evidence of record.  She 
noted that in January 2002, when, in her view, all evidence 
of record was sufficiently considered, service connection for 
a right knee disability had been granted.  The veteran also 
expressed dissatisfaction with not having been provided a VA 
examination in connection with his claim prior to the August 
1988 RO rating decision.

II.  Laws and Regulations

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the latter.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
The specific rule, regarding service connection claims which 
are reopened and allowed after a previous final denial, is 
the same:  The effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
latter.  38 C.F.R. § 3.400(q), (r).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in August 1988 
and July 1991 with respect to awards of service connection 
were essentially unchanged from those in effect at present.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

III.  Analysis

The veteran did not submit a notice of disagreement within 
one year of notice of either the August 1988 or July 1991 RO 
rating decisions denying service connection for a right knee 
disability.  Accordingly, these decisions are final.  38 
U.S.C.A. § 7105 (West 2002).  The veteran argues that the 
initial August 1988 rating decision and the July 1991 rating 
decision were clearly and unmistakably erroneous in failing 
to award service connection for a right knee disorder 
attributable to service.  In reviewing all of the evidence on 
file, the Board can find no clear and unmistakable error of 
fact or of law in the RO's initial August 1988 rating 
decision or the July 1991 rating decision.  

The evidence before the RO in August 1988 was duly considered 
and discussed in the rating decision.  The evidence which was 
on file and considered at the time included the service 
medical records, including a September 1987 examination 
report which noted complaints of right knee pain in service, 
but indicated that there were no complications and no 
sequelae and that clinical evaluation of the lower 
extremities was normal.  The RO acknowledged that although 
the veteran's complaints of right knee pain and several 
assessments were noted in service, the September 1987 in-
service examiner found no current disability on examination.  
As such, service connection was denied.

The RO's decision August 1988 rating decision was factually 
supportable by the record and both the positive and negative 
evidence of record were acknowledged.  No right knee 
disability was found at the veteran's separation examination, 
even acknowledging his history of right knee disability in 
service.  The RO did not overlook the evidence then of 
record.  At most, there is a reasonable disagreement with the 
manner in which the RO weighed and evaluated the evidence; 
however, a claim of CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence never rises to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44.  

The available evidence before the RO in July 1991 consisted 
of the veteran's service medical records and an April 1991 VA 
examination.  Again, the RO duly considered and discussed 
this evidence in the July 1991 rating decision.  Although a 
VA examination noted a diagnosis of plica syndrome of the 
right knee with residual synovitis moderately symptomatic, 
there was of record no objective evidence that this disorder 
was incurred in or due to service.  The RO, therefore, 
determined that service connection was not warranted.

The July 1991 RO rating decision was supportable in light of 
the negative September 1987 in-service examination, described 
above, and the lack of medically competent evidence relating 
the veteran's right knee disability to service.  Again, the 
veteran has at most set forth a reasonable disagreement with 
the manner in which the RO weighed and evaluated the 
evidence; however, a claim of CUE on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence never rises to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44.  

At his Board hearing, the veteran also contended that the RO 
committed error in failing to provide a VA examination prior 
to the August 1988 RO rating decision and more generally in 
failing to provide adequate VA examinations.  In essence, he 
is alleging a breach of the duty to assist due to a failure 
to provide an adequate VA examination.  In Cook v. Principi, 
318 F. 3d 1334 (Fed. Cir. 2002) (en banc), the Federal 
Circuit expressly held that a mere breach of the duty to 
assist cannot constitute CUE.  Id.  This affirmed the Federal 
Circuit's prior holding in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001), that a breach of the duty to assist 
cannot constitute CUE.  Accordingly, a finding of CUE, based 
on a failure to provide an adequate VA examination prior to 
the August 1988 or July 1991 RO rating decisions, is not 
warranted as a matter of law.  

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the August 1988 rating decision 
and the July 1991 rating decision and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.  

Both the general rule and the specific rule regarding service 
connection claims which are reopened and allowed after a 
previous final denial are the same; the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, which is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The date of receipt of the March 1, 2001, claim to 
reopen is by law the earliest possible effective date for the 
award of service connection for a right knee disorder based 
upon the facts presented in this case.  Absent a showing of 
CUE in the August 1988 and July 1991 RO rating decisions, an 
earlier effective for the award of service connection for a 
right knee disorder is not warranted.


ORDER

RO rating decisions dated in August 1988 and July 1991 were 
not clearly and unmistakably erroneous in denying service 
connection for a right knee disorder.  Accordingly, the 
appeal for entitlement to an effective date earlier than 
March 1, 2001, for an award of service connection for a right 
knee disorder, based upon alleged clear and unmistakable 
error (CUE) in August 1988 and July 1991 RO rating decisions, 
is denied.  



	                        
____________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


